Citation Nr: 0721345	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  04-29 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.  He is a recipient of the Purple Heart Medal.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.


FINDING OF FACT

The veteran likely has PTSD as a result of combat stressors 
during his service in World War II.

CONCLUSION OF LAW

PTSD was incurred as a result of active military service.  38 
U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304(f) (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The 
VCAA applies in the instant case.  The Board finds that VA 
compliance with the mandates of the VCAA is sufficient to 
permit final appellate review of the issue addressed on the 
merits below.  As the determination below represents a full 
grant of the benefit sought, a detailed discussion of the 
impact of the VCAA on this appeal is not necessary.  In view 
of the outcome, any deficiencies in such notice or assistance 
have not prejudiced the veteran.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2006);  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).
Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f). 

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of his service, his lay statement alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f)(1); see also Cohen v. Brown, 10 
Vet. App. 128 (1997).

However, the provisions of 38 U.S.C.A. § 1154(b) are only 
applicable in cases where a veteran is shown to have actually 
served in combat with the enemy.  For application of 38 
U.S.C.A. § 1154(b), it is not sufficient that a veteran be 
shown to have served during a period of war or to have served 
in a theater of combat operations or in a combat zone.  To 
gain the benefit of a relaxed standard for proof of service 
incurrence of an injury or disease, section 1154(b) requires 
that the veteran have actually participated in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that he has PTSD due to in-service 
stressors.  The veteran's service records confirm that the 
veteran is a combat veteran of World War II.  The veteran was 
awarded the Purple Heart Medal for being wounded in action.  
Since the veteran is a combat veteran, his lay statement 
alone can establish the occurrence of the claimed in-service 
stressors.  Therefore, his claimed stressors are confirmed.  

This case turns on whether or not the veteran has a diagnosis 
of PTSD related to the accepted inservice stressor events 
surrounding his combat experiences in World War II.  As is 
explained below, the balance of the medical evidence is in 
favor of service connection.

The medical evidence of record shows the veteran has suffered 
from psychiatric disabilities, including dementia.  The 
veteran was diagnosed with dementia back in October 2000 by 
Dr. A.L., a neurologist.  During the appointment with Dr. 
A.L., the veteran had a very difficult time remembering 
events of recent past.  The veteran would become frustrated 
easily and had fears of dieing.  He also had behavioral 
changes.  In February 2004, Mr. J.T., a nursing home 
administrator at the Lewis County General Hospital, stated 
that the veteran was awaiting nursing home placement and that 
the veteran had been currently diagnosed with dementia, 
cardiovascular disease and hypertension.  These records did 
not discuss PTSD, nor did they rule it out.  

In November 2003, the veteran's internal medicine physician, 
Dr. R.S., diagnosed the veteran with PTSD.  The veteran's 
physician had been treating the veteran for nearly 20 years 
and noticed symptoms of combativeness and memories of 
flashbacks to World War II experiences when the symptoms 
first began a few months prior to the November 2003 letter.  
The Board places great weight on the fact that this opinion 
is from a doctor who had been treating the veteran for two 
decades and was in the unique position of knowing the history 
of the veteran's medical problems and witnessing the 
veteran's medical condition as it changed over time.  It is 
significant that the veteran's longtime physician believes 
that the veteran has PTSD.

The most detailed report addressing the veteran's mental and 
psychiatric condition fully supports Dr. R.S.'s opinion that 
the veteran suffers from PTSD due to combat experience in 
World War II.  In March 2004, Dr. R.K., a clinical 
psychologist, diagnosed the veteran with PTSD and provided a 
detailed explanation of why PTSD symptoms were just becoming 
apparent so many years after he served in the military.  Dr. 
R.K. opined that the veteran demonstrated many symptoms of 
PTSD such as flashback memories, aggressiveness, and possible 
delusional episodes where he believes he is back in a war.  
Dr. R.K. further noted that the veteran's current dementia 
has affected the veteran's memory to the point that he can 
not remember his history on a consistent basis.  Dr. R.K. 
specifically stated that it appears that the veteran most 
likely has used positive cognitive coping skills to deal with 
the traumatic effects of combat experience, and noted these 
skills are no longer working for him due to his cognitive 
decline.  Dr. R.K. further opined that the veteran's current 
difficulties appear to be linked specifically to his combat 
experience as he does not have any current emotional stress 
to the memories of his son's death or the death of his 
father.  Dr. R.K. diagnosed the veteran with PTSD under the 
DSM-IV criteria.  

The diagnoses of PTSD (from the veteran's longtime physician 
and Dr. R.K.) and rationale provided by Dr. R.K weigh 
strongly in the veteran's favor.  No medical opinion of 
record refutes or places into question the medical opinions 
offered by Dr. R.K.  While a physician filling out a form in 
April 2004 did not record a diagnosis of PTSD, the Board 
places limited weight on the scant statements (and lack of 
rationale) provided on that form.  On the April 2004 VA form, 
a physician, Dr. E.S., stated that the veteran had 
Alzheimer's and dementia, but did not diagnose the veteran 
with PTSD or provide any explanation for his diagnosis.  The 
form used by the physician was for the purpose of determining 
whether the veteran should receive aid and attendance.  There 
is also no evidence that the physician actually examined the 
veteran before filling out the form.  

The veteran's March 2004 PTSD diagnosis (with rationale), and 
the November 2003 PTSD diagnosis, weigh in favor of the 
veteran's claim and mitigate the fact that there is no PTSD 
diagnosis on the April 2004 VA Form.  

After assembling all relevant procurable data, and a careful 
weighing and consideration of all of the evidence of record, 
for the reasons set forth above, the Board finds that this is 
a case in which the weight of the positive medical evidence 
exceeds that of the negative evidence, and tips the scales 
toward the conclusion that service connection should be 
granted.  Resolving any doubt in the veteran's favor, service 
connection for PTSD is warranted.   


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


